 


109 HR 2354 IH: TV Consumer Choice Act
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2354 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Sensenbrenner (for himself and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the Federal Communications Commission from requiring digital television tuners in television receivers. 
 
 
1.Short titleThis Act may be cited as the TV Consumer Choice Act.  
2.Prohibition on requiring digital television tuners in television receivers 
(a)ProhibitionNeither section 303(s) of the Communications Act of 1934 (47 U.S.C. 303(s)) nor any other provision of such Act shall be construed to authorize the Federal Communications Commission to require, or prescribe any schedule for the implementation of, digital television reception capability in television broadcast reception equipment. 
(b)Commission actions nullifiedThe requirements and schedule established by the Commission for the implementation of digital television reception capability in television broadcast reception equipment as contained in section 15.117(i) of the Commission’s regulations (47 CFR 15.117(i)) as modified in FCC 02–230 (August 8, 2002), shall not be effective except as expressly hereafter provided by Act of Congress. 
 
